DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 11/22/2021, with respect to claims 1 and 3-6 have been fully considered and are persuasive. The rejection of claims 1 and 3-6 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see page 9, filed 11/22/2021, with respect to claims 1 and 4-6 have been fully considered and are persuasive. The rejection of claims 1 and 3-6 under 35 U.S.C. § 102 has been withdrawn. 
Applicant’s arguments, see page 9, filed 11/22/2021, with respect to claim 5 have been fully considered and are persuasive. The rejection of claims 1 and 3-6 under 35 U.S.C. § 103 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ralph E. Locher on 02/18/2022. (See attached PTO-413 Interview Summary)

The claim set filed 11/22/2021 has been amended as follows: 
1. A method for operating an apparatus for tinnitus characterization, which comprises the steps of: 
performing a first step which comprises the substeps of: 

outputting the broadband test signal to a user for masking a tinnitus noise; 
comparing the broadband test signal with the tinnitus noise to determine a masking effect the broadband test signal has on the tinnitus noise; 
storing the broadband test signal with an associated comparison result in a memory of a controller; and Page 2 of 14Appl. No. 16/202,189 Amdt. Dated November 22, 2021 Reply to Office Action of March 15, 2021 
determining a probability correlation for determining the tinnitus noise based on stored broadband test signals and associated comparison results, wherein in a case of a positive comparison result where the tinnitus noise is masked by the broadband test signal, the probability correlation for determining the tinnitus noise based on a correlation among commonalities of all positive comparison results being determined from the stored broadband test signals and the associated comparison results; 
performing a second step which varies amplitudes of individual ones of the signal frequencies of the broadband test signal via a random number generator of the controller; 
repeatedly performing the first and second steps until the probability correlation reaches or exceeds a first threshold value, wherein the first threshold value corresponding to a minimum number of the positive comparison results having a minimum probability that the broadband test signal derived from the probability correlation masks the tinnitus noise; 
performing a third step which varies the amplitudes of individual ones of the signal frequencies of the broadband test signal with reference to the probability correlation resulting in a modified broadband test signal; and Page 3 of 14Appl. No. 16/202,189 Amdt. Dated November 22, 2021 Reply to Office Action of March 15, 2021 
repeating the first and third steps with the modified broadband test signal having the signal frequencies with varied amplitudes based on the probability correlation until the probability correlation reaches or exceeds a second threshold value and storing the modified broadband test signal

a signal generator; Page 4 of 14Appl. No. 16/202,189 Amdt. Dated November 22, 2021 Reply to Office Action of March 15, 2021 
a controller having a memory and a random number generator, said controller programmed to: 
perform a first step which comprises the substeps of: 
generate, via said signal generator, a broadband test signal having a plurality of narrowband signal frequencies disposed adjacent to each other; 
output the broadband test signal to a user for masking a tinnitus noise; 
compare the broadband test signal with the tinnitus noise to determine a masking effect the broadband test signal has on the tinnitus noise; 
store the broadband test signal with an associated comparison result in said memory of said controller; and 
determine a probability correlation for determining the tinnitus noise based on stored broadband test signals and associated comparison results, wherein in a case of a positive comparison result where the tinnitus noise is masked by the broadband test signal, the probability correlation for determining the tinnitus noise based on aPage 5 of 14Appl. No. 16/202,189Amdt. Dated November 22, 2021 Reply to Office Action of March 15, 2021correlation among commonalities of all positive comparison results being determined from the stored broadband test signals and the associated comparison results; 
perform a second step which varies amplitudes of individual ones of the signal frequencies of the broadband test signal via said random number generator, wherein the first threshold value corresponding to a minimum number of the positive comparison results having a minimum probability that the broadband test signal derived from the probability correlation masks the tinnitus noise; 
repeatedly perform the first and second steps until the probability correlation reaches or exceeds a first threshold value; 
perform a third step which varies the amplitudes of individual ones of the signal frequencies of the broadband test signal with reference to the probability correlation resulting in a modified broadband test signal; and 
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The nearest prior art, Zeng, discloses a method for operating an apparatus for tinnitus matching but fails to disclose a method for operating an apparatus for tinnitus characterization. Such differences between tinnitus matching and tinnitus characterization such as a broadband test signal having a plurality of narrowband signal frequencies disposed adjacent to each other and the probability correlation for determining the tinnitus noise based on a correlation among commonalities of all positive comparison results are now recited in the claims of the instant application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791